Citation Nr: 0811568	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-38 849	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pharyngitis as 
secondary to service-connected sinusitis.  

2.  Entitlement to service connection for depression as 
secondary to service connected hearing loss and service-
connected bilateral otitis externa.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include pneumonia and bronchitis, as 
secondary to service-connected sinusitis.  

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral otitis externa.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1944 to January 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

In March 2008, the Board was notified that the veteran passed 
away in February 2008.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


